DETAILED ACTION
	The following action is in response to application 17/416,279 filed on June 18, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the following formal matters: 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is suggested applicant amend both Figures 2 and 3 to incorporated the controls of claim 4 (after S20) as disclosed on page 14 of the specification.  Applicant should also amend the specification to include any additional drawing label references.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In the Specification

On page 18, on the last 2 lines, I would replace “appended claims” with “current disclosure.”  This is only to remove references to the claims in the specification (since the claims can be amended, thereby inadvertently amending the specification).  

In the Claims

Claims 3, 6, 10, 14, 16 and 20 are objected to because of the following informalities:    

With regard to claim 3 (and similar claim 16), these claims seem to be claiming the same limitations on lines 13-14 of claim 1 (not really further limiting).  It is suggested that applicant cancel claims 3 and 16.

With regard to claim 6, on line 3, the word “preferably” should be removed.




With regard to claim 10, applicant is claiming a variety of ranges.  It is suggested that the claim be amended as follows:

10. A method according to claim 1, in said step of changing the gear ratio of said transmission, said gear ratio may be selected so as to perform an increase of the engine speed in the range of 800 to 1700 rpm[, preferably 900 to 1500 rpm, most preferred 1000 to 1250 rpm].

With regard to claim 14, on line 7, the word “optionally” should be removed.

With regard to claim 20, most of the limitations in this claim are already claimed in claim 1.  It is suggested the claim be amended as follows:

20. A vehicle comprising a control unit according to claim 19[, a diesel engine and an exhaust aftertreatment system for treating exhaust from said diesel engine, a set of ground engaging members, and a transmission between said set of ground engaging members and said diesel engine].

Appropriate correction is required.




Prosecution on the merits is closed in accordance with the practice under Ex parte 
Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-2, 4-5, 7-9, 11-13, 15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the method for controlling braking of a vehicle as claimed, and particularly including determining that said request is indicative of that there is a need for heating said EAT system and controlling said braking of said vehicle until said speed reduction request and/or said request indicative of a need for heating said EAT system is no longer applicable in accordance with the following: In response to a determined present engine speed being equal to or less than a current engine braking minimum limit speed: changing the gear ratio of said transmission such that an updated engine speed is obtained, whereby a determined present engine speed is above said current engine braking minimum limit speed, and in response to the determined present engine speed being above said current engine braking minimum limit speed: engine braking so as to decrease said present engine speed, and including the remaining structure and controls of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki ‘266 has been cited to show a similar method for controlling braking during a reduction of speed S30, wherein the engine speed is controlled to be within a certain range S40/S60 and to control a CAT temperature S70/S90. 
	Larsson ‘550 has been cited to show a similar method for controlling braking during a speed reduction, wherein a transmission downshifts and a clutch is opened  to maintain a high aftertreatment temperature.
	Stenlaas ‘314 has been cited to show a similar method for controlling braking during a speed reduction, wherein if the aftertreatment temperature is not greater than a threshold, the transmission is downshifted to increase the engine speed.
	Hashemi ‘576 has been cited to show a similar method for controlling braking during a speed reduction (Col. 8), wherein a CAT temperature is taken into consideration 508, and if an engine speed is less than a threshold 528, a regenerative brake is actuated 530.
	Borhan ‘978 has been cited to show a similar method for controlling a braking during a speed reduction, wherein a predicted speed reduction is tested for 284/288, and the temperature of the exhaust is accounted for 300, and engine braking slows the vehicle 328/332.
	Bienkiek ‘178 has been cite to show a similar method for controlling a braking during a speed reduction, wherein traffic signs and road grade are taken into account (Col. 10) and based upon an engine speed and after treatment temperature, measures are taken for engine braking/engine speed increases (Fig. 3).



FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	


Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



August 8, 2022